Citation Nr: 9910446	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-20 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 rating decision of the RO.  

The Board notes that, during the course of the appeal, the 
veteran asserted additional claims of service connection for 
a heart condition as secondary to the service-connected PTSD 
and an increased rating for the service-connected malaria.  
As these issues have not been developed for appeal, they are 
referred to the RO for appropriate action.  

In September 1998, a videoconference hearing was held before 
the undersigned Acting Member of the Board.  



REMAND

The veteran alleges that his service-connected PTSD is more 
severe than the current rating indicates.  

The veteran was most recently afforded a VA examination in 
July 1997.  At that time, the veteran presented with 
complaints of depression, feelings of hopelessness and 
helplessness and feelings of tiredness and being run-down.  
He also reported problems with his nerves, panic attacks, 
palpitations, smothering feelings, hyperventilation and anger 
control.  According to the veteran, he continued to feel that 
he was losing control at times and still experienced 
flashbacks and nightmares one to two times per week.  He also 
reported occasional paranoia and noted an inability to trust 
other people.  He frequently envisioned a man shooting a 
Vietnamese woman in the head and bodies that were left behind 
in a firefight.  Although he denied any present suicidal 
ideations or plans, it was noted that he had attempted 
suicide in 1995.  

Based on the evaluation, the examining physician rendered the 
following diagnoses:  PTSD; major affective illness; 
depression, recurrent; and history of alcohol dependence.  
His GAF was assessed to be between 55 and 60.  According to 
the examining physician, the combination of the veteran's 
physical and psychiatric impairment prevented him from being 
gainfully employed.  He also characterized the veteran's 
psychiatric problems as being moderate in degree.  

At his video conference hearing, the veteran testified that 
the physician currently treating him for his PTSD complaints 
had informed him that his condition was not getting any 
better and that, in fact, it was getting worse.  
Consequently, the veteran should be afforded another 
examination in order to determine the current severity of his 
service-connected PTSD.  

Furthermore, the criteria for evaluating mental disorders 
such as the veteran's were changed, effective November 7, 
1996.  "[W]here the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant generally applies."  White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Although the RO 
considered the new regulations in evaluating the veteran's 
service-connected PTSD, it did not consider which version was 
more favorable to the veteran.  As such, a remand is 
warranted.

Furthermore, the Board notes that, under the new regulations, 
the rating criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment.  In Massey v. Brown, 7 Vet. 
App. 204 (1994), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
remanded a decision of the Board as a result of the Board's 
failure to support its decision with evidence that correlated 
clearly to the schedular criteria chosen.  The Court held 
that the Board's consideration of factors which were wholly 
outside the rating criteria provided by the regulations was 
error as a matter of law.  Consequently, any examination 
conducted on remand should include a report of the current 
psychiatric symptoms and clinical findings in terms 
consistent with both the old and the new rating criteria.

In August 1998, the RO forwarded the veteran's appeal to the 
Board.  In September 1998, the Board received additional 
evidence in the form of a decision awarding the veteran 
Social Security Administration (SSA) benefits.  This evidence 
was not accompanied by a waiver of RO consideration.  See 
38 C.F.R. § 20.1304(c) (1998).  Thus, it must be referred 
back to the RO for initial consideration.  In addition, 
although the SSA decision indicates that the veteran was 
disabled due to lumbar spine disability, the veteran 
testified that he was deemed to be disabled due to his 
nervous condition.  The RO should obtain the medical evidence 
on which the SSA decision was based.  

Finally, it appears that the beginning of the veteran's 
September 1998 hearing was not able to be transcribed.  
Although it appears that only introductory comments of the 
representative were lost, the RO should send a copy of the 
transcript to the veteran and his representative for comments 
or clarifications.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his complaints 
regarding PTSD since July 1997.  After 
securing the necessary release, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
and associate them with the claims 
folder.  In particular, the RO should 
obtain the records of the veteran's 
recent VA treatment of his PTSD.

2.  The RO should send a copy of the 
September 1998 hearing transcript to the 
veteran and his representative for 
comments or clarification.  

3.  The RO should obtain copies of the 
medical records on which the SSA decision 
to award benefits was based.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  All indicated testing should be 
conducted and the claims folder must be 
made available to the examiner for 
review.  Based on his/her review of the 
case, the examiner should enter a 
complete multiaxial evaluation, including 
a score on the Global Assessment of 
Functioning scale of Axis V along with an 
explanation of the significance of the 
assigned score.  The examiner's report 
should indicate that the claims file was 
reviewed and should describe all current 
psychiatric symptoms and clinical 
findings in terms consistent with both 
the previous and the new rating criteria, 
and a copy of the latter should be 
provided to the examiner.  All correct 
diagnoses should be set forth.  In 
addition, it is requested that the 
examiner offer an opinion as to the 
degree of social and industrial 
inadaptability caused by the service-
connected PTSD.  A complete rationale for 
all opinions expressed must be provided.

5.  After all indicated development has 
been completed satisfactorily, the RO 
should again review the veteran's claim.  
This should include rating the veteran's 
service-connected PTSD and applying the 
most favorable of either the old or new 
rating criteria.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



